 1   Aaron Lipton
     Law Offices of Aaron Lipton
 2
     7960 B Soquel Drive, no. 156
 3   Aptos, CA 95003
     Tel: 831-687-8711
 4   aaron@lipton-legal.com
 5

 6

 7

 8

 9     UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF CALIFORNIA

10                                           SAN JOSE DIVISION
11

12
      In re:                                              CASE NO.: 20-50286
13
      HESS, Michael                                       CHAPTER 13
14

15
      HESS, Angel                                         OPPOSITION TO MOTION TO DISMISS
                                                          AND REQUEST FOR HEARING;
16                                                        CERTIFICATE OF SERVICE
                           DEBTOR
17

18

19             Debtor opposes the motion of Devin Derham-Burk, Chapter 13 Trustee to dismiss this
20
     case, filed on July 21, appearing on the docket as document number 39.
21
               The substantial barrier to confirmation is the resolution to Debtor’s Motion to Value,
22
     currently set for a hearing on August 13, 2020. Debtors are attempting to resolve this motion via
23

24   discussions with the secured creditor; if discussions do not resolve the issue, then the Court will

25   be required to rule on the motion. Debtors have taken steps to resolve the remaining objection
26
     points raised in the Third Amended Objection to Confirmation filed by the Chapter 13 Trustee.
27

28
     OPPOSITION TO MOTION TO DISMISS AND REQUEST FOR HEARING; CERTIFICATE OF SERVICE - 1



     Case: 20-50286         Doc# 42     Filed: 08/12/20    Entered: 08/12/20 09:58:49        Page 1 of 3
 1   Debtors are currently waiting on a stipulation from secured creditor Lakeview Loan Servicing,
 2
     LLC, to resolve the raised objection point regarding the existence of a class 1 creditor.
 3
            Therefore, Debtor requests the Motion to Dismiss be withdrawn or that the Court deny
 4
     the Motion to Dismiss.
 5

 6

 7
      Date: August 12, 2020                                   /s/Aaron Lipton
 8
                                                              Aaron Lipton, Esq.
 9                                                            Attorney for Debtor

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     OPPOSITION TO MOTION TO DISMISS AND REQUEST FOR HEARING; CERTIFICATE OF SERVICE - 2



     Case: 20-50286       Doc# 42     Filed: 08/12/20     Entered: 08/12/20 09:58:49        Page 2 of 3
 1                                    CERTIFICATE OF SERVICE
 2
            I am not less than 18 years of age and not a party to this case. My business address is:
 3
            Law Offices of Aaron Lipton
 4          7960 B Soquel Drive, no. 156
            Aptos, CA 95003
 5

 6          I served the attached OPPOSITION TO MOTION TO DISMISS by first class U.S. Mail,

 7   postage pre-paid at Aptos California on the date below to the party(ies) listed below:
 8
            No parties listed.
 9
            The Chapter 13 Trustee will receive such notice upon the electronic filing of this
10
     document. Further service was accomplished via electronic notice, accomplished via the filing
11

12   of the above document(s) pursuant to Local Rule 9013-3(c) on electronic notice recipients.

13          I declare, under penalty of perjury that the foregoing is true and correct.
14

15
      Date: August 12, 2020                                             /s/ Aaron Lipton
16                                                                      Aaron Lipton
                                                                        Debtor
17

18

19

20

21

22

23

24

25

26

27

28
     OPPOSITION TO MOTION TO DISMISS AND REQUEST FOR HEARING; CERTIFICATE OF SERVICE - 3



     Case: 20-50286      Doc# 42      Filed: 08/12/20     Entered: 08/12/20 09:58:49          Page 3 of 3
